                  Case 20-10017       Doc 16     Filed 03/27/20     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                       Baltimore

IN RE:

LAURA D. BRANCH

                                                   Chapter 13
               Debtor(s)
                                                   Case No. 20-10017

            OBJECTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
                       TO PROPOSED CHAPTER 13 PLAN AND
                            CONFIRMATION THEREOF

        Nationstar Mortgage LLC d/b/a Mr. Cooper and its assignees and/or successors in
interest, a secured creditor in the above-entitled Bankruptcy proceeding, hereby submits the
following objections to the Confirmation of the Chapter 13 Plan proposed by the Debtor(s):

       1. This objecting secured creditor is the beneficiary of a trust deed on property
commonly known as 9220 Samoset Road, Randallstown, MD 21133; the promissory note and
deed of trust were attached to the proof of claim filed by the secured creditor.

       2. The debtor(s) are due a total pre-petition arrears of $43,859.69, comprised of
monthly payments totaling $21,781.20, prepetition fees of $9,788.99, escrow advances of
$10,166.77, and an escrow shortage of $2,122.73.

      3. The proposed Chapter 13 plan does not provide this objecting Secured Creditor with
adequate protection or adequate security, according to Sections 362 and 1325 (a) of the Code.

       4. Further, the Plan is inadequately funded, in that the plan base is less than this
Creditor's claim.

        5. The plan does not propose to pay the Secured Creditor's entire claim as shown in its
proof of claim, in that the arrears are listed in the amount of $25,000.00 and this Creditor's claim
was filed in the amount of $43,859.69.
                 Case 20-10017       Doc 16     Filed 03/27/20    Page 2 of 3



                                        CONCLUSION

        Any Chapter 13 Plan proposed by the Debtor(s) must provide for and eliminate the
objections specified above in order to be feasible and to provide adequate protection to this
objecting secured creditor. It is respectfully requested that confirmation of the Chapter 13 Plan
as proposed by the Debtor(s) be denied.

       WHEREFORE, secured creditor prays as follows:

   1. That confirmation of the proposed Chapter 13 Plan be denied.

   2. For attorney's fees and costs incurred herein.

   3. For dismissal of the Chapter 13 proceeding.

   4. For such other relief as this Court deems proper.


Dated: March 27, 2020

                      Respectfully submitted
                      Nationstar Mortgage LLC d/b/a Mr. Cooper

                      By Counsel:

                      /s/ Zohaib Ahmed
                      ________________________________
                      William M. Savage, Esquire
                      Kristine D. Brown, Esquire
                      Zohaib Ahmed, Esquire
                      Kimberly F. Outlaw, Esquire
                      Gregory N. Britto, Esquire
                      Malcolm B. Savage, III, Esquire
                      Shapiro & Brown, LLP
                      10021 Balls Ford Road, Suite 200
                      Manassas, Virginia 20109
                      (703) 449-5800
                      ecf@logs.com
                Case 20-10017     Doc 16   Filed 03/27/20   Page 3 of 3



                             CERTIFICATE OF SERVICE


I hereby certify that on the 27th day of March, 2020 the following person(s) were served
a copy of the foregoing Notice in the manner described below:

Via CM/ECF Electronic Notice

Jeffrey M. Sirody                                               Debtor’s Attorney
Jeffery M. Sirody and Associates, P.A.
1777 Reisterstown Road
Suite 360 E
Baltimore, MD 21208

Robert S. Thomas, II                                            Chapter 13 Trustee
300 E Joppa Road, Suite 409
Towson, MD 21286


Via First Class Mail, Postage Prepaid:

Laura D Branch                                                  Debtor(s)
9220 Samoset Road
Randallstown, MD 21133



                                         /s/ Zohaib Ahmed
                                         _____________________________
                                         William M. Savage, Esquire
                                         Federal I.D. Bar No. 06335
                                         Kristine D. Brown, Esquire
                                         Federal I.D. Bar No. 14961
                                         Zohaib Ahmed, Esquire
                                         Federal I.D. Bar No. 21167
                                         Kimberly F. Outlaw, Esquire
                                         Federal I.D. Bar No. 21186
                                         Gregory N. Britto, Esquire
                                         Federal I.D. Bar No. 22531
                                         Malcolm B. Savage, III, Esquire
                                         Federal I.D. Bar No. 20300
                                         SHAPIRO & BROWN, LLP
                                         10021 Balls Ford Road, Suite 200
                                         Manassas, VA 20109
                                         (703) 449-5800 18-276765
